STATE OF TEXAS                                §                         FILED IN
                                                                   6th COURT OF APPEALS
                                                §                    TEXARKANA, TEXAS
  vs.                                           §                  10/6/2015 12:07:06 PM
                                                §                       DEBBIE AUTREY
  Thomas Hughley                                §     FANNIN COUNTY, TEXASClerk

                          DEFENDANT'S NOTICE OF APPEAL


 TO THE HONORABLE JUDGE OF SAID COURT:
  COMES NOW, Thomas Hughley, the Defendant in the above-styled and numbered cause and
gives his Notice of Appeal to the Sixth Court of Appeals of Texas from the judgment(s) rendered


·~;~
@efelld8I1t
Pro Se




                               CERTIFICATE OF SERVICE
 I hereby certify that a true and correct copy of the foregoing Notice was hand delivered to the
Fannin County District Attorney's Office, Texas, on                  , 20 .

                                                                l~ liu~mNDANT




                                                                 1-Notice of Appeal-Hughley, Thomas